'The Court.
This in effect, is a bill to enforce a specific performance of the contract, by laying hold of the deed, which is within the jurisdiction of the court.
If the land and all parties were within the jurisdiction, it would be the ordinary case. The peculiarity is, that the land and the only party defendant, who has an interest, is out of the jurisdiction, and on this, the objection rests.
I was at first, inclined to think, that this was carrying the jurisdiction of the court, farther than has ever been done ; but the peculiarities of the case, are such as make a difference in circumstances, not in principle.
An objection has been made, that there may be different suits under different jurisdictions, and thence, that there may be conflicting decisions. It is very true, that none but the courts of Alabama can determine the title to the land in the last resort; but this objection proves too much. It would prove, that no suit can be entertained on this contract, except in Alabama. The elementary principle seems to be, that the juris- . , , ,, f , . , diction may be upheld, wherever the parties, or the subject, or such a portion of the subject, are within the jurisdiction, that an effectual decree can be made and enforced, so as to do ' between the parties. Suppose then, the parties to the suit were reversed, and that the Arredondos sought here, to force payment from Ward. They might do so ; Ward is here, and is subject to a decree, and perfect justice might be done,
The dispute then, is about a personal contract, which transitory, and may be enforced in any country. To enforce it here, encroaches not upon the jurisdiction of Spain or Alabama. The deed is here subject to our jurisdiction; that deed is such a portion of the subject in question, that by acting upon it, the court may decide the controversy, and do complete justice between the parties. And to do so, is going no farther than has been done by the English court of chancery, and in the case in this country, cited from Cranch.
The case comes up on an appeal from a circuit court, and 1 on an" interlocutory order, remanded with the order of this court. By the statute, the cause must be ' The order therefore, . , 7 will be, that the circuit court retain the injunction until the hea&*224ing, or until the equity of the bill shall be sufficiently denied by the defendants who are interested.
This opinion is to be considered as provisional, and as applicable to the state of the question as now presented, on a motion to dissolve the injunction ; in which some weight may be allowed to the circumstance, that a dissolution of the injunction would in effect, be final. This decision will not therefore, preclude the party upon the final merits.